199 F.2d 956
UNITED STATES of America ex rel. Edward A. WOYDAKOWSKIv.Cornelius J. BURKE, Warden Eastern State Penitentiary.
No. 10800.
United States Court of Appeals Third Circuit.
Submitted November 3, 1952.
Decided November 21, 1952.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Allan K. Grim, Judge.
E. A. Woydakowski, pro se.
Carlon M. O'Malley and Ralph P. Needle, Scranton, Pa., for appellee.
Before MARIS, GOODRICH and HASTIE, Circuit Judges.
PER CURIAM.


1
The relator appeals from the dismissal of his petition for a writ of habeas corpus. We find no merit whatever in his contentions on appeal. See Com. ex rel. Radziewicz v. Burke, 1951, 169 Pa.Super. 263, 82 A.2d 252, in which contentions similar to those of the relator here were fully considered and authoritatively disposed of.


2
The judgment of the district court will be affirmed.